                                                                                       DISTRICT OF OREGON
                                                                                            FILED
                                                                                         December 26, 2018
                                                                                     Clerk, U.S. Bankruptcy Court
IT IS ORDERED AND NOTICE IS GIVEN THAT:
     (a) The trustee is authorized to compensate the debtor's attorney in the amount requested below
without further notice or order if this application and order thereon are timely served unless, within 30 days
of the FILED date, a party files a written objection setting forth specific grounds for the objection with the
clerk at 1050 SW 6th Ave. #700, Portland OR 97204. If the amount requested includes fees for work
necessary to complete the case, and payment of the fees will have any impact on creditor distributions, the
trustee is authorized to compensate the attorney in the amount requested for work necessary to complete
the case 21 days after an itemized bill for the additional work is filed and the bill is served on the debtor
unless, within 14 days after service, a written objection is filed.
     (b) The applicant must: (1) comply with all provisions in the court's Notice to Serve Document(s), and (2)
serve this document and file the completed certificate of service using this document without any
attachments.



                                                                     _____________________________
                                                                            TRISH M. BROWN
                                                                          U.S. Bankruptcy Judge




                                 UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF OREGON

In re                                                 )
                                                      )              13-33520-tmb13
                                                          Case No. _______________
Michael Joseph Spitulski                              )
Lisa Kay Spitulski                                    )   [ONLY FOR CHAPTER 13 CASES]
                                                      )   APPLICATION BY DEBTOR'S ATTORNEY
                                                      )   FOR SUPPLEMENTAL COMPENSATION;
Debtor(s)                                             )   AND ORDER AND NOTICE THEREON

                                                                                  117 SW Taylor Street
I, the undersigned debtor's attorney, whose address and phone number are _____________________
Suite 300; 503-417-0500
_________________________________________________________________________,                           apply for
                                                                            10/01/18 to __________
additional compensation from the debtor's estate for the period from __________              12/13/18 in the
sum of $____________
              2121.80       (which is not less than $500 unless this is a final application, and which, if this
                                           0
is a final application, includes $____________     in anticipated additional fees to complete the case), per
the attached itemized billing summary.

I CERTIFY THAT:

    1. This (Check One)          IS      IS NOT my final application for compensation in this case.

                                                        0
    2. I have previously been awarded a total of $____________. If granted, the total approved
                                    2121.80
    compensation amount will be $____________.

1307 (12/1/15) Page 1 of 2

                             Case 13-33520-tmb13          Doc 70    Filed 12/26/18
    3. My Disclosure of Compensation shows the debtor(s) and I agreed to:
       ___ Schedule 2 ___ Schedule 3.

    4. My previous application for compensation (i.e., either the original compensation disclosure or a
    supplemental application) was filed on __________,
                                                11/13/18 which is more than six months from the date of
    this application unless this is my final application.

    5. Allowance of this application will (mark all that apply):
       __ not affect the distribution to creditors.
       __ not change the length of the plan which is estimated at _______ months.
       __ change the length of the plan from an estimated _____ months to an estimated ______
           months.
       __ delay the distribution to creditors by approximately ______ months.
       __ reduce the distribution to general unsecured creditors from an estimated _____%
                                                                                      70    to an
           estimated _____
                        68 %
       __ require that the debtor pay more, either by additional or increased plan payments sufficient
           to pay the additional fees.
       __ other: _____________________________________________________________________
          _________________________________________________________________________.

    6. Applicant will file a modified plan within 28 days of allowance of the compensation requested in
    this application if the allowance will otherwise require plan modification.

    7. Applicant declares that, except as explained below, the minimum time billed is not in increments
    that exceed .1 hour (6 minutes), and that any time spent working on multiple matters concurrently
    has been allocated between those matters so that total billings do not exceed the actual time spent:




DATE: __________
        12/13/18                                             _____________________________________
                                                             /s/ Troy G. Sexton, Of Attorneys for Debtor
                                                             Debtor's Attorney



STOP: BEFORE SERVING COPIES, SUBMIT THE MOTION TO OBTAIN A JUDGE'S ORDER!


                                      CERTIFICATE OF SERVICE

I certify that on ____________ a copy of this application and order thereon (without attachments unless
the order requires service of an economic impact statement on the debtor), and any Notice of Hearing
prepared by the court per the judge’s order, were served on the debtor, and, if amounts requested and
anticipated exceed $1,000, on all creditors who filed claims and entities that filed a request to receive all
case notices.
                                                 _____________________________________________
                                                 Signature & Relation to Applicant
1307 (12/1/15) Page 2 of 2

                            Case 13-33520-tmb13        Doc 70    Filed 12/26/18
Date: 12/13/2018                                 Detail Transaction
                                                              Page:File
                                                                    1 List
                                                 Motschenbacher & Blattner LLP

                   Trans                   Hours
                   Date             Tmkr   to Bill Amount

Fees
                   10/01/2018       NJH       0.5 $   187.50 Review emails from client regarding
                                                             base calculation and potential dismissal
                                                             without discharge.
                   10/29/2018       TGS       2.1 $   661.50 Analyze tax returns, plan and changes
                                                             to base calculation (1.8); conference with N.
                                                             Henderson regarding case status,
                                                             strategy and closing issues (.3).
                   11/02/2018       TGS       0.6 $   189.00 Further analysis of trustee base
                                                             calculation and discrepancies with
                                                             same.
                   11/08/2018       NJH       0.5 $   187.50 Telephone call from client regarding
                                                             questions and available loan; review
                                                             TrustWin case ledger; conference with
                                                             T. Sexton regarding next steps.
                   11/08/2018       TGS       0.9 $   283.50 Further review of ovetime calculations(.5);
                                                             emails with trustee regarding same(.3);
                                                             telephone conference with N.
                                                             Henderson regarding trustee response
                                                             and strategy (.2).
                   11/09/2018       NJH       0.7 $   262.50 Review email from J. Hantman (0.2);
                                                             conference T. Sexton regarding same
                                                             (0.2); draft email to clients regarding
                                                             same (0.3).
                   11/13/2018       NJH       0.5 $   187.50 Review email from J. Hantman
                                                             regarding payoff calculation; email to
                                                             clients regarding same; emails to/from
                                                             J. Hantman regarding same.
                   12/13/2018       TGS       0.5 $   157.50 Analyze case status; prepare final fees
                                                             application.

                   Total for Fees             6.3 $ 2,116.50

Expenses
                   10/31/2018       NJH           $     5.30 PACER; court access

                   Total for Expenses             $     5.30



                   GRAND TOTALS               6.3 $ 2,121.80




                           Case 13-33520-tmb13        Doc 70      Filed 12/26/18
